DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Krystyna Colantoni on 1/5/2021.
The application has been amended as follows: 

Regarding claim 74:
Line 6 is amended to -a post receptacle through the integrally formed cantilevered post-.

Regarding claim 77:
adjustable pin is configured to travel towards-.

Regarding claim 78:
Line 3 is amended to -second post receptacle through the second integrally formed cantilevered post-.

Regarding claim 79:
Line 2 is amended to - wherein the [[first]] post receptacle and the second post receptacle-.

Regarding claim 82:
Line 2 is amended to - a second inner arm, and the bearing surface comprising a roller bearing on a second axle-.

Regarding claim 89:
Line 2 is amended to -further comprising a fastener retaining the [[first]] roller to the first outer arm-.

Regarding claim 92:
Line 7 is amended to - a post receptacle through the integrally formed cantilevered post -.

Regarding claim 94:
Line 6 is amended to - a post receptacle coupled to the inner side through the integrally formed cantilevered post-.

Allowable Subject Matter
Claims 74-101 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 74-101 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a post receptacle through the cantilevered post and connected by a groove to the limiting surface” and “an adjustable pin extending from the control pin mount towards the groove, the adjustable pin configured to travel towards and away from the limiting surface when the latch arm pivots” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 74; 
the prior art of record does not teach “an adjustable pin extending from the control pin mount towards the groove, the adjustable pin configured to travel towards and away from the limiting surface when the latch arm pivots” and “an adjustable pin extending from the control pin mount towards the groove, the adjustable pin configured to travel towards and away from the 
the prior art of record does not teach “a post receptacle coupled to the inner side through the cantilevered post” and “an adjustable pin inserted into the post receptacle and configured to selectively contact the overhang when the inner arm pivots” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 94;
the prior art of record does not teach “adjusting the body portion of the pin in a control pin mount of an axle of an inner arm of the rocker arm while adjusting a depth of the tapered portion in the receptacle of the outer arm to thereby adjust lash in the rocker arm” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 100; and 
the prior art of record does not teach “inserting the pin into a control pin mount in an axle of an inner arm of the rocker arm to adjust a depth of the pin in the tapered receptacle and thereby adjust lash in the rocker arm” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 101.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/W.G.H/Examiner, Art Unit 3746